DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 10 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Liu (CN 205647941, see English translation). 
Regarding claims 1-3, 10, Liu teaches a loudspeaker diaphragm (30), comprising a center portion, a suspension ring portion (5) and a fixed portion (3) which are sequentially connected from inside to outside, wherein a plurality of patterns across the suspension ring portion (5) and the fixed portion (3) are provided on the loudspeaker diaphragm, first ends of the patterns (at 5) extend towards a peripheral edge of the fixed portion, and second ends of the patterns protrude beyond a peripheral edge of the suspension ring portion to extend onto the suspension ring portion.   

 	Regarding claim 5, Liu  teaches the loudspeaker diaphragm according to claim 1, wherein each of the patterns has a strip shape, or each of the patterns has a zigzag line shape or a curve shape extending along surrounding directions of the fixed portion and the suspension ring portion (fig. 1).  
Allowable Subject Matter
Claims 4, 6-9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712722957. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
November 5, 2021
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653